SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. AMENDMENT NO. 2 TO FORM 10-KSB (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended August 31, o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File No. 000-31343 GLOBAL WATAIRE, INC. (Exact name of issuer as specified in its charter) Nevada 36-4567500 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 534 Delaware Avenue, Suite 412 Buffalo, New York 14202 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (716) 332-7150 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common stock, par value $0.001 per share. (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox State issuer’s revenues for its most recent fiscal year: $ 61,750. State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of August 31, 2007: $58,008. Number of the issuer’s Common Stock outstanding as of November 27, 2007: Documents incorporated by reference: None. Transitional Small Business Disclosure Format (Check One): Yeso Nox NOTE:This Amendment is being filed to include an auditor’s consent letter that is dated and indicates the city and state where issued. TABLE OF CONTENTS Item 1 Description of Business 1 Item 2 Description of Property 13 Item 3 Legal Proceedings 13 Item 4 Submission of Matters to a Vote of Security Holders 13 Item 5 Market for Common Equity and Related Stockholder Matters 14 Item 6 Management’s Discussion and Analysis or Plan of Operation 15 Item 7 Financial Statements 18 Item 8 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 18 Item 8A Controls and Procedures 18 Item 9 Directors and Executive Officers of the Registrant 20 Item 10 Executive Compensation 24 Item 11 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 26 Item 12 Certain Relationships and Related Transactions 27 Item 13 Exhibits 27 Item 14 Principal Accountant and Fees and Services 27 PART I Item 1. Description of Business. Company Overview We provide both advisory and transactional services to help business owners develop and implement the business strategies necessary to achieve their financial objectives. Our participation is relationship driven and seeks exclusive engagements that will enable both the client and the Company to achieve superior results, positive cash flow and better than market returns from their businesses. We bring together the expertise of an experienced team of professionals dedicated to developing the right strategies for our clients to get the funding they need to succeed. Our team of professionals and associates are committed to being strategic partners of our clients both now and in the future as they grow and prosper. We will help our client companies and their owners identify and prioritize those business strategies most critical to sustained success. Our goal is to support the needs of emerging high potential growth private companies to help them become successful, working together as a team. Our goal is not to deal with a large volume of start up enterprises. We will focus only on what we feel are viable, sustainable companies that have a high potential to succeed well into the future and benefit by having an equity interest in that success. Towards this goal, we provide our clients with access to centralized services, including assistance in the areas of strategy, planning, finance, systems, accounting, and human resources. This means we will selectively target only quality ventures that we feel, with our assistance, can obtain the capital they need to succeed. We will seek out, investigate and, if warranted, acquire an interest in business opportunities presented to us by companies that seek strategic assistance and the advantages of a corporation that is a registered publicly traded company with access to the public capital markets. We will not restrict our search to any specific business, industry or geographical location and we may participate in a business venture of virtually any kind or nature. We will seek business opportunities with entities which are in the development stage, have recently commenced operations or with established companies that wish to take advantage of the capital markets to raise additional funding to expand into new products or markets or for other corporate development purposes. We may establish subsidiaries to acquire businesses or acquire existing companies as subsidiaries. In short, we plan to identify emerging companies with exceptional promise and, with the our help, incubate them into in successful stand alone enterprises. As part of our investigation of potential business opportunities our management will meet, interview and scrutinize the management and key personnel, visit and inspect facilities; verify and analyze information obtained, seek the advice of industry experts and use our financial resources and management expertise to perform rigorous due diligence to critically evaluate the strengths and weaknesses of the candidate business with the goal of eliminating candidates that do not have the likelihood of success we seek. The manner in which we participate in an opportunity will depend on the nature of the opportunity, the respective needs of the parties and what it will take to make the venture a success. We intend to concentrate on candidate opportunities brought to us by our officers, directors, by our shareholders and their respective contact networks. In analyzing prospective business opportunities, we will scrutinize all relevant factors, such as the market, future prospects, the quality and depth of management, technical resources; working capital and other financial needs; history of operations, if any; nature of present and expected competition, etc.
